UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
JACK ABBOTT GREBE, Jr.,                           )
                                                  )
       Petitioner,                                )
                                                  )
               v.                                 )                  Civil Action No. 11-793 (ABJ)
                                                  )
HARLEY G. LAPPIN, et al.,                         )
                                                  )
       Respondents.                               )
                                                  )

                                  MEMORANDUM OPINION

       This case is currently before the Court on Petitioner’s petition for a writ of habeas corpus,

which has been filed by a person in federal custody pursuant to a judgment of a federal court.

The Court will dismiss all claims against Respondent Harley G. Lappin and the United States,

because these respondents are not Petitioner’s immediate custodian. The Court will then transfer

this case to the district having territorial jurisdiction over Petitioner’s immediate custodian.

I.     Petitioner Makes His Petition Under 28 U.S.C. § 2241.

       Petitioner alleges that he is in federal custody pursuant to a judgment of the United States

District Court for the Southern District of Texas. Pet. Form ¶¶ 1–2, ECF No. 1. He challenges

the lawfulness of that custody. Id. ¶ 9. 28 U.S.C. § 2241 is the general federal statute

concerning petitions for writs of habeas corpus brought by persons in federal custody. § 2241(c).

The Court therefore construes the petition as brought under § 2241.

II.    Director Lappin and the United States Are Not Proper Respondents.

       Petitioner commenced this action against not only his immediate custodian, but also the

United States, see Pet. Form. at 1, and Harley G. Lappin, Director of the Federal Bureau of

Prisons, see Pet. for Admin. Habeas Corpus in the Territorial Ct. at 1, ECF No. 1. The proper
respondent in a habeas case is the person having custody—i.e., legal control—over the

petitioner. 28 U.S.C. § 2243; Rumsfeld v. Padilla, 542 U.S. 426, 439 (2004). For ordinary

prisoners, such custodian is the prisoner’s warden. Chatman-Bey v. Thornburgh, 864 F.2d 804,

811 (D.C. Cir. 1988). Neither Director Lappin nor the United States is Petitioner’s warden. All

claims against Director Lappin will therefore be dismissed.

III.    This Case Will Be Transferred.

        A habeas petition under § 2241 must be filed in the federal court with territorial

jurisdiction over the respondent. § 2241(a) (providing that “[w]rits of habeas corpus may be

granted by . . . the district courts . . . within their respective jurisdictions”); Stokes v. U.S. Parole

Comm’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004) (“[A] district court may not entertain a habeas

petition involving present physical custody unless the respondent custodian is within its

territorial jurisdiction.”). Petitioner is imprisoned at the Federal Correctional Institution - Low at

the Butner Federal Correctional Complex (“FCI Butner Low”). Inmate Locator, Fed. Bureau of

Prisons, http://www.bop.gov/iloc2/LocateInmate.jsp (search for Register No. 82283-079). FCI

Butner Low, along with its warden, is located within the territorial jurisdiction of the United

States District Court for the Eastern District of North Carolina. FCI Butner Low, Fed. Bureau of

Prisons, http://www.bop.gov/locations/institutions/buf/index.jsp (last visited Apr. 29, 2011).

        The Court shall transfer a habeas petition to a court with proper territorial jurisdiction

when such transfer is “in the interests of justice.” 28 U.S.C. § 1631; see, e.g., Bailey v. Fulwood,

No. 10-cv-463, 2011 WL 677999, at *5 (D.D.C. Feb. 15, 2011). Such a transfer is in the interest

of justice where, inter alia, “it would be time-consuming and potentially costly” for a petitioner

to refile his petition in the proper court. Stern v. Fed. Bureau of Prisons, 601 F. Supp. 2d 303,




                                                    2
306–07 (D.D.C. 2009). Because it would be unnecessarily costly and time-consuming to make

the petitioner refile his petition, the Court will simply transfer it.1

IV.     Conclusion.

        For the reasons discussed above, all claims against Director Lappin and the United States

will be dismissed and this case will be transferred to the United States District Court for the

Eastern District of North Carolina. A separate order shall issue this date.

DATE: May 5, 2011                                                         /s/
                                                                          AMY BERMAN JACKSON
                                                                          United States District Judge




        1
           Section 1631 gives federal courts “authority to make a single decision upon concluding
that it lacks jurisdiction—whether to dismiss the case or, ‘in the interest of justice,’ to transfer it
to a court of appeals that has jurisdiction.” Christianson v. Colt Indus. Operating Corp., 486
U.S. 800, 803 (1988). In this opinion, the Court has decided not only to transfer this case, but
also to dismiss all claims against Director Lappin and the United States. This is proper because
the Court cannot conclude that it lacks jurisdiction over this action without first concluding that
Director Lappin and the United States are not proper respondents.
                                                    3